SEVENTH AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Seventh Amendment to Employment Agreement (“the Amendment”) is effective
January 1, 2015 by and between MONMOUTH REAL ESTATE INVESTMENT CORPORATION, a
Maryland corporation (the “Company”), and EUGENE W. LANDY, an individual (the
“Employee”).

WITNESSETH:

WHEREAS, in accordance with the recommendations of the Company’s Compensation
Committee, it was determined to amend the current compensation agreement of the
Employee.

NOW, THEREFORE, the following amendment is hereby added to the Employment
Agreement dated December 9, 1994, as amended by the Amendment to Employment
Agreement dated June 26, 1997, the Second Amendment to Employment Agreement
dated November 5, 2003, the Third Amendment to Employment Agreement dated April
1, 2008, the Fourth Amendment to Employment Agreement dated July 1, 2010, the
Fifth Amendment to Employment Agreement dated April 25, 2013, and the Sixth
Amendment to Employment Agreement dated December 20, 2013 by and between the
Company and the Employee (collectively, “the Agreement”).

1.Employee’s base salary shall be increased to $410,000.00.

The Agreement is unchanged in all other respects.

IN WITNESS WHEREOF, the Company has by its appropriate officers signed and
affixed its seal and Employee has signed and sealed this Agreement.

 

MONMOUTH REAL ESTATE INVESTMENT CORPORATION

 

 

By: /s/ Steve Wolgin

Steve Wolgin, Chairman Compensation Committee

 

 

By: /s/ Eugene W. Landy

Eugene W. Landy, Employee

 

 

Dated: December 18, 2014

